                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

KEITH COOPER,                          )
                                       )
             Plaintiff,                )
                                       )
                    v.                 )             Case No. 3:17-cv-834-PPS-MGG
                                       )
CITY OF ELKHART,                       )
STEVE REZUTKO, EDWARD                  )
WINDBIGLER, STEVEN AMBROSE,            )
and TOM CUTLER,                        )
                                       )
            Defendants.                )

                                       ORDER

      No objections have been timely filed to the Report and Recommendation of

United States Magistrate Judge Michael G. Gotsch concerning the Motion for Sanctions

Due to Perjury and Discovery Violations by Defendant Rezutko and the City of Elkhart.

[DE 159.] Accordingly, I adopt Judge Gotsch’s Report and Recommendation in full.

Plaintiff Keith Cooper’s Motion for Sanctions [DE 72] is DENIED.

      SO ORDERED on October 17, 2019.


                                              /s/ Philip P. Simon
                                              PHILIP P. SIMON, JUDGE
                                              UNITED STATES DISTRICT COURT
